In an action to recover damages for personal injuries, etc., the defendant/third-party plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (O. Bellantoni, J.), entered March 1, 2012, as granted the plaintiffs’ motion for summary judgment on the issue of liability, those branches of the cross motion of the third-party defendant Westmont Industries which were for summary judgment dismissing the first, second, and third causes of action in the third-party complaint, and those branches of the separate motion of the third-party defendant Peggs Company which were for summary judgment dismissing the seventh, eighth, and ninth causes of action in the third-party complaint.
Ordered that the order is modified, on the law, (1) by deleting the provisions thereof granting those branches of the cross motion of the third-party defendant Westmont Industries which were for summary judgment dismissing the first, second, and third causes of action in the third-party complaint, and substituting therefor a provision denying those branches of the cross motion, and (2) by deleting the provision thereof granting that branch of the motion of the third-party defendant Peggs Company which was for summary judgment dismissing the ninth cause of action in the third-party complaint, and substituting therefor a provision denying that branch of that motion; as so modified, the order is affirmed insofar as appealed from, with one bill of costs to the plaintiff payable by the defendant, and one bill of costs to the defendant payable by the third-party defendant Westmont Industries.